*486On Rehearing.
[Decided July 16, 1913.]
Parker, J.
This case was by mistake placed upon our calendar for the January term of this year, and called for argument in due course on January 80th. No counsel appearing at that time, we assumed that none desired to be heard orally. We thereupon treated the cause as submitted upon the briefs then on file. Thereafter the case was decided and an opinion filed March 18th.
Thereafter a petition for rehearing was filed upon the ground that counsel were deprived of oral argument by the cause being erroneously placed on the January calendar. Rehearing was accordingly granted, and the case orally argued during the present term. We regret that counsel were thus deprived of oral argument before we announced our decision. However, we have again carefully reviewed the questions presented, in the light of the oral argument and additional briefs, and conclude that the judgment of the trial court must be reversed and the case dismissed for the reasons stated in our opinion filed on March 18.
It is so ordered.
Gose, Mount, and Chadwick, JJ., concur.